  

fee aes rar hae e RR Eile
Form 122A-1Supp:

       

Fill in this information to identify your case:

    

Debtor 4 D LANG. Ponce E rd Man Pr

First Name * Middle Name Last Nama

  

"Xf 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middle Nama Last Name

United States Bankruptcy Court for the: Western District of LA ashing bon
Case number IG * “12 B= fi oh

(IF known}

 

(2 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

1 3. The Means Test does nol apply now because of
qualified military service but it could apply later.

 

 

 

(1 Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/45

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number {if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 422A-1Supp} with this form.

to Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

Not married. Fill out Column A, lines 2-11.
O) Married and your spouse is filing with you. Fill out both Columns AandB, tines 2-14.

 

 

U Married and your spouse is NOT filing with you. You and your spouse are:
[) Living in the same household and are not legally separated. Fill out both Columns A and 8, lines 2-11.

LJ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707 (b)(7)(B}.

_ Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this —
- bankruptey case, 11 U.S.C. § 101(1GA). For example, if you are filing on September 45, the 6-month period would be March 1 through -
August'31. Ifthe amount of your monthly income. varied during the 6 months, add the income for all 6 months and divide the totalby 6. - «|
- Fill inthe result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the -.
income from that property in one column only. if you have nothing to report for any line, write $0 in the space. oo eo
Column A - Column B

Debtor 1 Debtor2or _
. non-filing spouse

2, Your gross wages, salary, tips, bonuses, overtime, and commissions F
(before ali payroll deductions}. $ 337, jo $

3. Alimony and maintenance payments. Do not include payments from a spouse if OQ
Column B is filled in. $_ AY §

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Coiumn B is not
fied in. Do not include payments you listed on fine 3, . . $3,500. %

 

5. Net income from operating a business, profession, Debtor4 ~ Debtor 2 .

 

 

 

 

 

 

 

 

 

or farm .
Gross receipts (before all deductions) g$ ss $
Ordinary and necessary operating expenses -$ -§
‘ . . Copy
Net monthly income from a business, profession, or farm $ _ $ here>? 0 $
6. Net income from rental and other real property Debtor1 . Debtor 2
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses -§ -$
. Copy
Net monthly income from rental or other real property $ $ heres? { )
7. interest, dividends, and royaities $ { ) 5
Official Form 122A-4 Chapter 7 Statement of Your Current Monthly Income , page 1

Case 19-41238-MJH Doc62 Filed 07/02/19 Ent. 07/02/19 10:47:06 Pg.1of 2
Debtor 1

Dia nd. Renee Erdma An

Firat Name Middie Nama Last Name

Column A
Debior 1.
8. Unemployment compensation § ( >

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, Jist HAG I EL open ecsereceeeeeesneees

FOP YOU... cesstereteecses

 
 

For your spouse......

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

s_ ©

46. Income from ali other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on & separate page and put the total below.

s_O
s_O
©

i

 

 

Total arnounts from separate pages, if any.

41, Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Column B.

Column.B

Debtor 2 or
non-filing spouse

$

$

$

+$

—$———S er

310].

Case number (if krewn) 1G UI L235 ‘| } } a l -

 

 

$3, 331-10

 

 

 

eed vetermine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

Multiply by 12 (he number of months in a year).

42b. The result is your annual income for this part of the form.

43. Calculate the median family income that applies to you. Follow these steps:

ovens rman areas tm AG

1

Fill in the state in which you live.

 

 

  
 

i

at

Fill in the number of people in your household.

Fill in the median family income for your state and size of househeid. ......

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This fist may also be available at the bankruptcy clerk’s office.

14, How do the lines compare?

Go to Part 3.

44b, EL) Line 12b is more than line
Go to Part 3 and fill out Form 122A—2.

 

42a, Copy your total current monthly income (ror He 11, ...--ssseesseessserecneeetenrnserenenetanee nner ee Copy line 41 here>

 

Total current
monthly Income

93,837. DO |

 

 

 

13,

$ 63,063

 

14a. Line 12b is fess than or equal to line 43. On the top of page 1, check box 1, There is no presumption of abuse.

13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

x Py Sliaim x
Signature of Debtor 2

Signature of Debtor 1

Date © “30° gOf Gj

MMi DD PYYYY

Date

if you checked line 14a, do NOT fill out or file Form 122A-2.

 

If you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 1224-1 Chapter 7 Statement of Your Gurrent Monthly Income

Case 19-41238-MJH Doc62 Filed 07/02/19 Ent. 07/02/19 10:47:06

MMi DD LYYYY

Pg. 2 of 2

page 2

 

 
